Citation Nr: 0117212	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, including arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungus disorder of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active military service from October 1942 
to December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  In the final supplemental statement of the case 
(SSOC) prior to the Board's consideration of this case, the 
RO indicated that the claims for hearing loss and a back 
disability to include arthritis had been denied on the basis 
that the veteran had failed to submit the requisite new and 
material evidence required to reopen a prior final Board 
decision in June 1967.  The issue of service connection for a 
fungus disorder of the hands and feet was denied on the basis 
that this claim was not well-grounded under the provisions of 
38 U.S.C.A. § 5107 that existed at that time.

In October 1998, the Board denied the veteran's claims for 
service connection for hearing loss, a back disability to 
include arthritis, and a fungus disorder of the hands and 
feet.  The Board agreed with the RO that the veteran had 
failed to submit the requisite new and material evidence 
required to reopen the claims for hearing loss and a back 
disability.  However, the Board determined that the claim for 
service connection had been previously denied in a final RO 
decision issued in October 1967.  It further found that the 
veteran had also failed to submit the new and material 
evidence needed to reopen this claim.

The veteran filed a timely appeal of the Board's October 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court subsequently remanded the issues 
discussed in this decision to the Board for reconsideration 
and the provision of adequate reasons and bases for the 
Board's determinations.

A hearing was held before the Board in March 2001.  The 
undersigned conducted this hearing and will make the final 
determination in this case.  38 U.S.C.A. § 7102(a) (West 1991 
& Supp. 2000).

In a letter of September 2000, a private physician, Kevin S. 
Merigian, M.D., opined that the veteran's calcific bursitis 
of the right hip and tinnitus were related to his military 
service in World War II.  A review of the claims file 
indicates that the veteran's tinnitus was awarded service 
connection in a VA Hearing Officer's decision of March 1997.  
However, this physician's opinion does raise an informal 
claim for entitlement to service connection for calcific 
bursitis of the right hip.  See 38 C.F.R. § 3.155 (2000).  
This issue is not properly before the Board at the present 
time and it is not inextricably intertwined with the issues 
on appeal.  Therefore, this matter is referred to the RO for 
the appropriate action. 


FINDINGS OF FACT

1.  In a decision of June 1967, the Board last denied service 
connection for defective hearing and a back disability to 
include arthritis.

2.  Evidence associated with the claims file since the 
Board's June 1967 denial is new and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

3.  In a decision of October 1967, the RO denied service 
connection for a fungus infection of the hands and feet.  The 
veteran was notified of this denial and of his appellate 
rights, but he did not file an appeal.

4.  Evidence associated with the claims file since the RO's 
October 1967 denial is new and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1967 decision denying service connection 
for defective hearing and a back disability to include 
arthritis is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).

2.  New and material evidence sufficient to reopen previously 
denied claims for service connection for hearing loss and a 
back disability to include arthritis has been submitted, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The RO's October 1967 decision denying service connection 
for a fungus infection of the hands and feet is final.  
38 U.S.C.A. § 7105 (West 1991).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a fungus 
infection of the hands and feet has been submitted, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a decision on a claim has become final, VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Court has defined "new evidence" as evidence that was 
not of record at the time of the last final disallowance, and 
not merely cumulative or redundant of other evidence of 
record.  "Material evidence" is evidence that is relevant 
and probative of the issue at hand, and which, by itself or 
in connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Regarding the claims for defective hearing and a back 
disability, the evidence before the Board at the time of its 
June 1967 decision included the appellant's service medical 
records, which showed that his hearing was a normal 15/15 for 
whispered voice in each ear at his December 1945 separation 
examination.  While he indicated on the separation 
examination report that, following an ear infection in 1944, 
he had experienced left ear problems with occasional ringing 
accompanied by loud noises, there was no mention in the 
service medical records of hearing loss.

The December 1945 separation examination report also noted a 
history of sudden pain in the right "lumbo back" for one 
week in 1944 following combat that had required him to carry 
a full back pack and BAR, and occasional pain since then, 
including the last episode one week before when lifting 
lumber.  However, it was noted on the December 1945 
examination report that physical examination of the back was 
negative.

The post-service evidence considered in June 1967 included 
the December 1966 medical statement from Dr. Myhr, which 
reported medical history of an infection in this left ear 
canal in 1945 that had resulted in deficient hearing in the 
left ear and a diagnosis of defective hearing in the left 
ear, and the April 1965 statements from the appellant's 
spouse and parents, which indicated that the appellant had 
experienced hearing problems since service.

Regarding the veteran's back disorder, an August 1964 
statement from Dr. Teague noted the appellant's complaint of 
intermittent episodes of back pain since a back injury in 
service and diagnosed a back injury by history; the April 
1965 statement from the appellant's parents, which indicated 
the appellant had returned home on his first furlough from 
service with a back problem; the April 1965 statements from 
the appellant's spouse, a friend, and an employer, which 
described the appellant's back problems since service; the 
July 1965 VA examination report that diagnosed scoliosis of 
the spine with mild compression at D12, L1, and L2, and spina 
bifida at L5 and S1; and the December 1966 medical statement 
from Dr. Myhr, which reported a history of chronic low back 
pain since carrying heavy equipment in 1944 and a diagnosis 
of osteoarthritis of the lumbar spine and intervertebral disc 
injury at L4-5, with secondary left sciatica.

The evidence of record at the time of the RO's denial of 
service connection for a fungal infection of the hands and 
feet in October 1967 included the service medical records, 
which did not show any complaint or finding of a fungus 
disorder of either the hands or the feet.  Also considered by 
the RO in October 1967 were the August 1964 VA examination 
report, which noted the appellant's complaint of a fungus 
since service, and the December 1966 medical statement from 
Dr. Myhr, which reported a history of fungus of the hands and 
feet since a severe fungus infection in 1944 and a diagnosis 
of a chronic fungus infection of the hands and feet.

The June 1967 Board decision concluded that the evidence did 
not show the appellant had a back disorder that had been 
incurred in or aggravated by service, or that the arthritis 
of the lumbar spine could be presumed to have been so 
incurred.  In this decision, the Board also determined that 
the evidence did not show the appellant's defective hearing 
was related to service.

Service connection was denied for a fungus disorder of the 
hands and feet by the October 1967 rating decision on the 
basis that a fungus disorder of the hands and feet had not 
been manifested in service and was, therefore, not shown to 
be related to service.

The evidence received since the June 1967 Board decision 
includes the October 1968 medical statement from Dr. Myhr, 
which again diagnosed defective hearing in the left ear, the 
November 1968 VA examination report that noted the 
appellant's complaint of defective hearing, an October 1996 
VA audiological evaluation report that diagnosed bilateral 
sensorineural hearing loss, and the transcripts from the 
appellant's October 1996 and April 1998 hearings, in which he 
testified about his exposure to acoustic trauma in service.

In addition, the evidence received since the June 1967 Board 
decision includes the following: the October 1968 medical 
statement from Dr. Myhr, which again diagnosed osteoarthritis 
of the lumbar spine and intervertebral disc injury at L4-5, 
with secondary left sciatica; the November 1968, December 
1972, and August 1973 VA examination reports that noted the 
appellant's complaints of back pain; a private medical record 
from K. R. Reddy, M.D., that diagnosed degenerative joint 
disease of the spine and osteoarthritis of the hip joints; 
the October 1996 VA examination report that diagnosed lower 
back strain with a history of osteoarthritis in the lumbar 
spine and intervertebral disc injury at L4-5 with sciatica; 
and the transcripts from the appellant's October 1996 and 
April 1998 hearings, where he described having to carry a 
heavy load on his back while in Burma.

The evidence submitted since the October 1967 rating 
decisions includes the following: the October 1967 medical 
statement from Dr. Myhr, which was identical to his December 
1966 statement with regard to the history and diagnosis 
pertaining to a fungus condition of the hands and feet; the 
November 1968, December 1972, and August 1973 VA examination 
reports that noted the appellant's complaints of a fungus 
condition; an October 1995 medical record from Dr. Reddy that 
diagnosed edema of the feet; the October 1996 VA examination 
report that diagnosed a history of chronic fungal disease of 
the hands and feet, with a tendency to recur in winter; and 
the transcripts from the appellant's hearings in October 1996 
and April 1998, at which he described his problems with a 
fungus disorder since service. 

Finally, at his Board hearing in March 2001, the veteran and 
his daughter presented evidence of the arduous circumstances 
of the veteran's combat service in Burma during World War II.  
In addition, the Board was presented a letter from Dr. 
Merigian dated in September 2000.  Dr. Merigian noted that he 
had conducted a detailed review of the veteran's service 
records and subsequent medical history.  Based on this 
review, Dr. Merigian concluded that the veteran's 
osteoarthritis of the lumbar spine, intervertebral disc 
injury at the L4-L5 level with secondary left sciatica, left 
ear hearing loss, and chronic fungal infections of the hands 
and feet were all related to the veteran's military service 
in World War II.

The Board finds that the recent letter from Dr. Merigian has 
presented new and material evidence regarding the claims 
currently on appeal.  This medical evidence is probative for 
the reasons of denial in the Board's decision of June 1967 
and the RO's denial of October 1967 as it is competent 
evidence of a medical nexus between the veteran's current 
disabilities and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Under the 
circumstances of this case, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection.  
Therefore, the Board reopens the veteran's claims for service 
connection for hearing loss, a low back disability to include 
arthritis, and a fungus infection of the hands and feet.


ORDER

New and material evidence has been presented regarding the 
issue of service connection for hearing loss.  The claim is 
reopened.

New and material evidence has been presented regarding the 
issue of service connection for a back disability to include 
arthritis.  The claim is reopened.

New and material evidence has been presented regarding the 
issue of service connection for a fungus disorder of the 
hands and feet.  The claim is reopened.





REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO at the time of their most recent 
rating decisions, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  On remand, the RO should review the veteran's claims 
file and ensure that all develop of the service and medical 
records required by the Veterans Claims Assistance Act of 
2000 have been accomplished.

Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C. §  5103A(d).  In the current case, the claims of 
service connection were reopened on the basis of a nexus 
opinion provided by Dr. Merigian in September 2000.  However, 
a review of this letter indicates that this physician's 
opinion was more a conclusion that the current disabilities 
had been caused by the "extreme" conditions of the 
veteran's military service.  He further indicated: 

I can be available to provide detailed 
discussions concerning [the veteran's] 
present illnesses and the relationship to 
his tour of duty.  However, an exhaustive 
narrative is not indicated at this time.

At the Board hearing in March 2001, the veteran's daughter 
testified that Dr. Merigian had agreed to appear before the 
Board to explain his conclusions, but could not participate 
in March 2001 hearing because he had been subpoenaed for 
testimony in another case.

The Board cannot rely on its own unsubstantiated medical 
opinion in making judgments about diagnoses and etiology.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the 
Court ruled in Smith v. Derwinski, 2 Vet. App. 137, 141 
(1992), that the Board is required to assemble all pertinent 
evidence and then weigh and consider this evidence in order 
to make a determination regarding its value and 
creditability.  In order to make a determination on the 
probative value of a medical opinion, a reasons and bases for 
this opinion must be provided.  This is especially true for a 
determination regarding the veteran's low back disability 
since prior medical evidence indicated this disability was 
the result of a congenital disorder, that is, spina bifida.  
It appears that Dr. Merigian intended to provide a detailed 
discussion of his nexus opinion at the Board hearing in March 
2001.  Thus, on remand, the RO should contact this physician 
and request that such a reasons and bases for his opinion be 
provided in writing.  In addition, the RO should request 
copies of all treatment or examination reports Dr. Merigian 
has prepared in regards to the veteran.  Finally, the 
Veterans Claims Assistance Act of 2000 requires that VA 
provide a medical examination in order to elicit a medical 
opinion regarding the etiology of the veteran's claimed 
disabilities.

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
hearing loss, a back disability to 
include arthritis, and a fungus infection 
of the hands and feet.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should also request any identified VA 
treatment records.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  The 
Veterans Claims Assistance Act of 2000, 
demands that efforts to secure records in 
the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
request he sign and submit the 
appropriate release form so that VA can 
obtain all treatment records and a 
detailed nexus opinion from Dr. Kevin S. 
Merigian.  After this release has been 
obtain, then the RO should contact Dr. 
Merigian and request legible copies of 
all treatment records of the veteran.  In 
addition, the RO should request that Dr. 
Merigian submit a written statement 
discussing his reasons and bases for the 
nexus opinion he provided in September 
2000.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records is 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, § 3.  If so, then the 
National Personnel Records Center or any 
other appropriate agency must be 
contacted to obtain these records.  If 
not, then the RO must provide a detailed 
reasons and bases for the record.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

4.  Thereafter, the veteran should be 
afforded the appropriate VA examinations 
to determine the current nature and 
etiology of any demonstrated hearing 
loss, back disability to include 
arthritis, and fungus infection of the 
hands and feet.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
is requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated hearing loss, back 
disability to include arthritis, and/or 
fungus infection of the hands and feet is 
the result of, or chronically aggravated 
by, disease or injury during military 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for hearing loss, back 
disability to include arthritis, and 
fungus infection of the hands and feet.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a SSOC.  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See 38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



